DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,907,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of the application and claims of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the patent is in effect a “species” of the “generic” invention of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims are anticipated by the claims of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 112
Claims 2-10, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 all recite “further comprising” and then claim an “adhering…” step.  It is unclear if this is meant to be the same adhering step of claim 1 (should be written along the lines of “wherein subsequently adhering…comprises” for example rather than a further comprising clause), or an additional adhering step.
Claim 13 recites “prior to curing the predetermined amount of the luting agent, adhering an elastic base between…”.  It is unclear how this is accomplished, as the tube is already pressed against the tooth with the luting agent.  Perhaps an additional removal step of the tube after pressing was intended to be included to allow for placement of the elastic base between.
Claim 13 recites the limitation "prior to curing the predetermined amount of the luting agent" in line 2 (perhaps this was meant to depend from claim 12).  Claim 19 recites the limitation “wherein surrounding the outer wall of the tube with a predetermined amount of the luting agent, comprises” in line 1 (perhaps this was meant to depend from claim 17).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Degnan (US 4,669,980).
Degnan shows a method for performing an orthodontic treatment comprising providing an arch wire that includes one or more pins extending outwardly (74 and 75 in Fig. 22 for instance) and configured to register vertically with a tube (48 and 47 respectively as seen in Fig. 23; Fig. 24), the tube including at least one sidewall and two opening ends that form a tubular passage adapted to receive a portion of one of the one or more pins (Fig. 22-24); adhering the tube with a luting agent to a tooth on a labial side or a lingual side of a dental arch of a patient (shown adhered in Fig. 24), the tube positioned vertically on a surface of the tooth (Fig. 22-24); positioning the arch wire to align a pin of the one or more pins of the arch wire with the tube and inserting the pin into the tube (From Fig. 22-23 to the engaged state of Fig. 24).  With respect to claim 15, the Abstract of Degnan discusses the use of molar tubes, which are conventionally horizontal (additionally col. 2, line 33 discusses use of both horizontal and vertical channels).

Allowable Subject Matter
Claims 16-18, 20 are allowed.
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Ariza shows similar luting of tubes, but lacks any intermediate bent tubes and any methods addressed with application of these bent tubes.  Several of the cited prior art such as Angle or Degnan show the pins from an archwire going into a vertical slot, however the method of application is reliant on a conventional tooth band and therefore lacks the details of adhering tubes to the teeth by luting agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772